Citation Nr: 0740913	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury (torn cartilage), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975 and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran attended a Board 
videoconference hearing in November 2003.  The transcript 
from that proceeding has been associated with the veteran's 
claims file.  The Board remanded the case for further 
development in May 2004 and in November 2006.  The case now 
returns to the Board for further appellate review.

Of procedural relevance, the September 2002 rating decision 
underlying the May 2004 and November 2006 Board remand 
decisions concerned the veteran's January 2002 claim for an 
increased disability rating for his service-connected right 
knee condition.  That claim was submitted twelve years after 
a December 1989 RO decision continued the 10 percent rating 
assigned for the disability.  The introduction section of the 
November 2006 Board decision referred to the veteran's appeal 
as being for a higher initial evaluation for his right knee 
disability.  This statement was in error.  


FINDING OF FACT

Residuals of the veteran's in-service right knee injury (torn 
cartilage) do not meet the required criteria to establish 
entitlement to an increased disability rating.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right knee injury (torn cartilage) are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
an initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

A February 2002 notice letter sent to the veteran after he 
filed his claim in January 2002 met all the requirements for 
notice set forth in the VCAA except that it did not 
specifically request that the veteran provide any evidence in 
his possession pertaining to his claim.  Any error in 
providing VCAA notice, including a failure to timely provide 
the notice is presumed prejudicial.  See Sanders v. 
Nicholson, 487 F. 3d 881, 891 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be 
established by showing (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.; see also Mayfield, 
supra.

The February 2002 notice letter asked the veteran to send to 
VA medical records that would support his claim or to 
authorize VA to get the records for him.  The letter asked 
the veteran to tell VA about any other information or 
evidence he wanted VA to get for him, and advised him of his 
responsibility to support his claim with evidence.  The Board 
concludes that a reasonable person could be expected to 
understand from this notice that any relevant evidence should 
be submitted during the development of the claim.  See 
Pelegrini II at 120-21.  Accordingly, the Board concludes 
that the failure to specifically notify the veteran that he 
should provide any evidence in his possession relevant to his 
claim was harmless error.  See Sanders, supra; see also 
Simmons v. Nicholson, 487 F. 3d 892 (2007).

VA's duty to assist in the development of claims includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  The veteran had a VA medical examination 
in June 2007.  The veteran's VA medical treatment records 
have been obtained to the extent available and no private 
medical records have been identified.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence 
relevant to the claim decided herein is available but is not 
part of the claims file.  The current record medical evidence 
is adequate for purposes of the Board's decision concerning 
the appeal of the RO decision of the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield , supra.

The Merits of the Claim

The veteran asserts that he should have a disability rating 
in excess of the currently assigned 10 percent rating for 
residuals of an in-service right knee injury.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of income earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).
When deciding the appropriate rating to assign for a 
veteran's service-connected disability, any reasonable doubt 
remaining after careful consideration of the evidence will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  If there is a question as to which rating to apply 
to the veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).

When service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.1 (2007).  VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Accordingly, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Evaluation of a service-connected disability involving a 
joint (such as the knee) based on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40, and of functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
the joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Disability of the musculoskeletal 
system is primarily the inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  See 38 C.F.R. § 
4.40 (2007).

When considering any form of arthritis in a joint, painful 
motion is an important factor of disability.  Painful, 
unstable, or malaligned joints that are a result of healed 
injury are entitled to at least the minimum compensable 
rating for the involved joint.  See 38 C.F.R. § 4.59 (2007).  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The report of a June 2007 VA medical examination of the 
veteran's right knee provided a detailed description of the 
condition of the knee while specifically responding to 
questions posed in the May 2004 and November 2006 BVA remand 
orders.  The findings in the report include no subluxation or 
instability, no history of or existing fractures of the tibia 
or fibula, no locking, and no use of braces for the right 
knee.  The examiner further noted mild swelling above the 
patella of the right knee with no effusion indicated in an 
MRI study.

The report indicates that the MRI did show a small, oblique 
tear at the posterior horn of the right medial meniscus, and 
other possible meniscal tears.  The examiner noted that plica 
syndrome caused at the time of the 1985 in-service injury to 
the veteran's right knee was only partly helped by the 1986 
arthroscopic surgery on the knee.  The examiner further noted 
that x-rays taken contemporaneously with the June 2007 
examination and compared to December 2004 x-rays of the 
veteran's right knee showed mild degenerative changes like 
those seen in 2004.  Regarding the degenerative changes, also 
called degenerative disease in the report, the examiner 
concluded that it was at least as likely as not that the 
disease is a residual of the veteran's in-service injury to 
his right knee.

The range of motion studies included in the examination 
report showed active flexion from zero to 79 degrees to the 
point of pain, and 87 degrees maximally.  Passive flexion was 
zero to 74 degrees to the point of pain, and 96 degrees 
maximally with no loss of active motion after 3 repetitive 
movements.  Extension was zero degrees, which is considered 
normal, before and after 3 repetitive movements.  See 
38 C.F.R. § 4.71 Plate II.

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257, which applies for recurrent subluxation 
or lateral instability.  Based on the findings during the 
June 2007 VA medical examination, 5257 is not the correct 
Diagnostic Code for rating the veteran's right knee 
disability.  See 38 C.F.R. §§ 4.13, 4.71a, Diagnostic Code 
5257 (2007).  The veteran has no subluxation or instability, 
lateral or otherwise.

Of the other Diagnostic Codes available for rating the knee, 
some can be ruled out based on the findings stated in the 
June 2007 VA medical examination report.  Diagnostic Codes 
5256, 5258, 5261, 5262, and 5263 do not apply to the 
veteran's knee condition because he does not have diagnosed 
ankylosis, locking and effusion, limitation of extension, 
impairment of the tibia and fibula, or genu recurvatum. 
Diagnostic Code 5260 does not apply because limitation of 
flexion to at least 60 degrees is required for a zero 
percent, or non-compensable, disability rating under that 
Diagnostic Code.  The veteran's flexion is limited to 79 
degrees, not limitation significant enough to permit a 
compensable rating under Diagnostic Code 5260.

The most appropriate Diagnostic Code for the veteran's knee 
disability is 5259, for removal of semilunar cartilage, 
symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2007).  The June 2007 VA medical examiner opined that the 
veteran's current knee disability is a result of trauma from 
his 1985 in-service injury resulting in torn cartilage in his 
right knee, and subsequent treatment for that injury, 
including arthroscopic surgery to remove the torn cartilage 
and later cortisone injections.  Diagnostic Code 5259 
specifically applies for the veteran's residual symptoms of 
the removal of cartilage from his injured right knee.  See 
38 C.F.R. § 4.1 (it is essential to view a disability in 
relation to its history).

In the June 2007 VA medical examination report, the examiner 
also concluded that the veteran's degenerative disease in his 
right knee was at least as likely as not a residual of the 
veteran's in-service injury to the knee.  While Diagnostic 
Code 5003 is available for affording a compensable disability 
rating for degenerative arthritis, another name for the 
veteran's degenerative disease in his right knee, it is for 
use when the condition is not otherwise compensable under an 
applicable Diagnostic Code.  See 38 C.F.R. §§ 4.14, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2007).

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's right knee disability.  The most applicable 
Diagnostic Code, 5259, has only one associated disability 
rating, that is, 10 percent.  The 10 percent rating available 
under Diagnostic Code 5003 is to be used only if a 
noncompensable rating would be assigned under the appropriate 
diagnostic code, and is not intended to provide an additional 
10 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007) (rating of 10 percent for joint 
with noncompensable loss of motion is to be combined, not 
added, under Diagnostic Code 5003); 38 C.F.R. § 4.25.

Since the veteran has some loss of motion on flexion of his 
right knee, the Board has considered whether a higher rating 
may be assigned on the basis of functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  The June 2007 VA medical examiner noted that the 
veteran's subjective report of having occasional flare-ups in 
his knee of pain, weakness, fatigability, instability, and 
lack of endurance, mostly in the autumn season.  The veteran 
reported that the flare-ups occur weekly and last 2 or 3 days 
during autumn.

The examiner noted that the veteran has moderate functional 
impairment during his flare-ups, but that he is able to work 
at his usual job as a welder and carry out his daily personal 
activities.  The flare-up symptoms are alleviated with heat 
and aspirin.

The veteran's current 10 percent disability rating takes into 
consideration and incorporates any additional functional loss 
due to pain, including pain during flare-ups.  The left knee 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 10 
percent.  See DeLuca, supra.  Based on the objective medical 
evidence of record, there is no basis for the assignment of 
additional disability due to pain, weakness, fatigability, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.

The Board also concludes that no basis for a staged rating 
has been presented in this case, as there is no evidence of 
multiple distinct degrees of disability during the course of 
the appeal.

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence of record does not support 
a disability evaluation in excess of 10 percent for the 
veteran's residuals of a right knee injury.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  See Gilbert, supra.


ORDER

Entitlement to an increased evaluation for residuals of a 
right knee injury (torn cartilage), currently evaluated as 10 
percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


